Title: To George Washington from Brigadier General Jedediah Huntington, 10 March 1779
From: Huntington, Jedediah
To: Washington, George


Dear Sir,
Camp Reading [Redding, Conn.] 10 March 1779
When I gave Colonel Sherman an Order for the french Cloathing agreeable to your Excellencys Permission I hoped the rest of my Brigade might do without—but I find so many of them destitute & ragged that I have thought proper to give your Excellency a State of the Cloathing recd a considerable part of which was of very ordinary unsuitable Cloath & almost all without Lining & did but little service—the Reason Col. Starr has so many Coats is that the 140 last recd were the Remains of some English prize Cloathing that did not suit any other Regiment—If they could recieve complete Suits of french Cloathing by turning into store what they have lately had, which is all that is worth returning, without Injury to other Corps, I should be very glad, in mean Time remain with Respect & Esteem your Excellency’s obedt hble servt
J. Huntington